Court of Appeals
                            Sixth Appellate District of Texas

                                     JUDGMENT


In re The Commitment of Anthony Bernard                 Appeal from the 89th District Court of
Wiley                                                   Wichita County, Texas (Tr. Ct. No.
                                                        186,685-C). Opinion delivered by Chief
No. 06-18-00056-CV                                      Justice Morriss, Justice Burgess and Justice
                                                        Stevens participating.



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause to
the trial court for a new trial.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED FEBRUARY 8, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk